Citation Nr: 1434775	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

What initial evaluation is warranted for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression not otherwise specified since May 26, 2010?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 until August 1970.  

This matter originally comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

In the September 2010 rating decision, the Veteran was granted service connection for "for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression," and assigned a 10 percent rating effective May 26, 2010.  An April 2011 rating decision increased the rating to 30 percent, effective October 26, 2010.  In a May 2012 rating decision, the Veteran was awarded a temporary total rating for hospitalization from March 21 until April 30, 2012 because he was attending an inpatient PTSD treatment program.  The 30 percent rating was restored effective May 1, 2012.

Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and not waiver has been received.  Therefore, the issues are still on appeal.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran has service treatment records located in the Veterans Benefits Management System and his May 2014 Appellant Brief, the May 2012 rating decision granting a temporary total rating and the January 2012 statement of the case are in Virtual VA.  


FINDING OF FACT

Since May 26, 2010, the Veteran's acquired psychiatric condition, to include PTSD and depression not otherwise specified has been manifested by not more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

Since May 26, 2010, the Veteran's acquired psychiatric condition, to include PTSD and depression not otherwise specified has met the criteria for a 30 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As this is an appeal arising from the initial grant of service connection, the notice provided in May 2010 before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and, as warranted by law, to include affording the Veteran VA examinations in June 2010, February 2011 and August 2011.  There is no additional evidence that need be obtained.  


Merits of the Claim  

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Diagnostic Code 9411, the Code for rating posttraumatic stress disorder is governed by the general rating formula for mental disorders that covers all psychiatric disorders save for eating disorders.  Under this formula, a 30 percent evaluation is warranted where occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  
 
Under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a global assessment of functioning scale is provided to evaluate psychiatric disorders with scores ranging between zero and 100.  Global assessment of functioning scores represent a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  DSM-IV contemplates that the scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  DSM-IV at page 44.  While Global Assessment of Functioning scores are probative of the veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.  38 C.F.R. § 4.2 (2013).  

The Veteran was afforded a VA examination in June 2010.  He reported that he had been doing OK since the war until he was contacted by fellow soldiers and attended a unit reunion.  These contacts reportedly caused many repressed memories to become more troublesome for the Veteran to deal with.  The appellant complained of insomnia, distractibility, memories triggered by helicopter sounds, and increased restlessness.  The Veteran stated that postservice he worked as a police officer, sheriff, and ran a convenience store at which he still worked part time.  He denied having any major family problems save for one prior divorce.

Mental status examination revealed that the Veteran was cooperative although he did not want to discuss his war recollections.  There was no evidence of impaired thought processes or paranoid delusions.  The Veteran reported casual passive suicidal ideation but denied having any urge or plan to carry through.  He maintained personal hygiene, and his speech was normal, logical and goal directed.  The examiner noted that the Veteran was easily distracted and that his anxiety was triggered by his memories.  The Veteran admitted to an occasional panic attack, but he did not specify the frequency of any attacks.  The Veteran stated that he would sometimes feel "distracted" for two or three days at a time with less activity and interest than normal, but hesitated to use the word "depressed."  The Veteran also noted that he became sweaty and tearful when helicopters would fly overhead.  The examiner noted the Veteran's avoidance behaviors but stated that they only mildly disrupted his activities.  The examiner found the appellant to be blunt but not highly irritable.  The Veteran also noted some detachment, having few interactions with friends, a restricted affect with people outside his family and hypervigilance.  The examiner found that the Veteran had a good relationship with his family,  The Veteran was retired, having sold his store to his son, but continuing to work part time there.  The diagnosis was mild posttraumatic stress disorder with a depressive component.  A global assessment of functioning score of 65 was assigned.  The examiner opined that the appellant's disorder caused mild to transient symptoms.

In a statement received by VA in August 2010, the Veteran explained that he had buried his feelings for years after returning from Vietnam, but still had symptoms such problems with crowds, sleeplessness and mood swings.  He described that he had been contacted about three years prior by men in his squad, and that "this had brought back a deluge of feelings, and memories, repressed for years about the war."  Since then, he stated he has slipped into depression caused by these memories.  

The Veteran also wrote a letter received by VA December 16, 2010.  There, he disputed the June 2010 examiner's history of events.  The Veteran stated that he told the examiner that since getting back in touch with his squad, he had become unable to deal with the public, and in order to save the convenience store he ran, his son took over its operation so the Veteran would not have to deal with the customers.  The Veteran stated that he had transitioned to doing paperwork in the back of the store for two to three hours per week.  The appellant stated that his son had asked him on more than one occasion to not hang around the store, because the appellant could no longer deal with people and his inability to control his anger had become detrimental to the business.  The Veteran further stated that he had lost interest in nearly all of his usual activities such as hunting and fishing.  

The record reveals that the appellant has been receiving regular care at a Vet Center.  A review of an October 2010 quarterly report noted that the Veteran was re-experiencing intrusive thoughts through memories and nightmares, and that he was generally avoiding anything that would require an emotional response from him.  The examiner noted that the appellant denied suicidal and homicidal ideation.  

In January 2011, a Vet Center psychologist noted that the Veteran endorsed clinically significant levels of sadness, pessimism, feelings of failure, loss of pleasure, excessive guilt, worthlessness, low energy, disrupted sleep, fatigue and little libido.  The Veteran reported having few friends, and that some family members were afraid of the appellant's violent expressions.  The appellant reportedly trusted no one, and had difficult expressing himself emotionally.  Short term memory problems were noted which made it difficult for the appellant to concentrate, and stay organized.  The Veteran was noted to prefer being isolated from others.  The examiner diagnosed posttraumatic stress disorder and major depression, and assigned a global assessment of functioning score of 49.  

At a February 2011 VA examination the Veteran reported believing that he had been in denial regarding his posttraumatic stress disorder symptoms, and as a consequence had not explained their true severity.  He reported a history of intimidating people and that this behavior possibly aggravated his first wife's alcoholism.  The examiner noted that the appellant's treating psychotherapist wrote in January 2011 that the Veteran scores in the severe range on the Beck Depression Survey, and that she had assigned a global assessment of functioning score of 49.  The examiner reviewed the Veteran's VA outpatient records and noted that the appellant had been prescribed medication to help him sleep, and that the medication dose was increased in January 2011 to help with depression.

The examiner noted that the Veteran reported the transfer of the convenience store to his son, but that the son had taken over operations prior to this official transfer.  The appellant reported having a good relationship with his two children.  He described having a few friends but did not consider any of them close.  The Veteran had symptoms of irritability and an aggressive manner, nightmares, intrusive memories and avoidance behaviors.  The Veteran reported being able to go out in public if it was not crowded.  

On mental status examination the examiner noted mild to moderate detachment, a numbed affect, hypervigilance, an exaggerated startle response and some concentration difficulties.  There was no impairment of thought processes, and no evidence of a thought disorder.  The appellant denied hallucinations and delusions.  There was no evidence of suicidal thought or intent, and the appellant was oriented.  There was no evidence of any clinically significant memory problems, nor did the appellant report any subjective impairment therein.  The Veteran did not show obsessive compulsive behaviors, and the rate and flow of his speech were relevant, logical and well-modulated.  The appellant denied classic panic attacks.  The Veteran did report increasing depressive symptoms over the past three to four years, and he stated that he felt low about three weeks out of each month.  His sleep had improved with medication.  

The Veteran reported having distressing dreams and intrusive memories once or twice a week, and that TV violence or the sound of helicopters would cause moderate physiological reactions with the appellant feeling sweaty, having occasional diarrhea, and feeling flushed.  Avoidance behavior was judged to cause moderate difficulties, and there was evidence of mild to moderate detachment.  The examiner diagnosed posttraumatic stress disorder and assigned a global assessment of functioning score of 60.  The examiner opined that it was not clear that the appellant's symptoms had actually worsened only the Veteran's awareness of his symptoms.  The examiner further opined that the Veteran may be over-reporting some of his symptoms, but he was not feigning them.  The examiner opined that the Veteran's disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Veteran was afforded a new VA examination in August 2011.  He reported having a depressed mood, anxiety, difficulty in establishing and maintaining relationships with others, and difficulty adapting to stressful circumstances.  He was noted not to suffer from suicidal ideation.  The examiner opined that the Veteran's disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

In an August 2011 statement, the Veteran noted he had a very hard time relating to people.  He had few close friends and preferred to be alone.  He talked to himself frequently, with irritable outbursts.  He stated that he yelled at his supportive wife for small things. He stated that he shot gophers in order to release some of his anger.  The Veteran also submitted a statement with his January 2012 VA-9 form.  There, he described his refusal to leave his family for therapy, his inability to deal with the public which led to his selling his business to his son and his avoidance tactics of staying away from people and situations that aggravate him, including his family.  

The Board finds that the preponderance of evidence shows that since May 26, 2010, the Veteran's disability has been manifested by not more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, the Veteran's disability for the appellate period warrants a 30 percent rating, but no higher.  

The evidence shows that the Veteran had initially reported symptoms of sleep impairment however, while the appellant still had occasional sleep difficulties, this symptom decreased with the use of medication.  While on one occasion the Veteran reported casual passive suicidal ideation at that time he denied any urge or plan to carry through, and at all other times suicidal and homicidal ideation were denied.  The appellant' speech was never described as circumstantial, circumlocutory, or stereotyped, and a memory impairment manifested by the retention of only highly learned material was never shown.  The appellant's affect was never described as flattened.  The appellant did report having only a few friends, but his relationship with family members was consistently described as good.  While the Veteran had difficulty interacting with others to the point that he elected to turn over the operation of a convenience store to his son so as to not alienate customers, the record also shows that the vast majority of the examiners believed any impairment to reflect not more than an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While it is acknowledged that one examiner assigned the Veteran a global assessment of functioning score of 49, the preponderance of the medical evidence shows that examiners found the appellant's disorder to be mildly or moderately disabling.  Hence, the appellant was assigned global assessment of functioning scores that predominated in the 60's.  The Veteran was not found show impaired judgment or abstract thinking.  Given all of the foregoing, the Board finds that the preponderance of the evidence is against finding entitlement to an evaluation in excess of 30 percent.

The appeal is denied.

In reaching this decision the Board considered whether the appellant's claim should be referred for consideration of entitlement to an extraschedular rating.  In this regard, in exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule.  As outlined above, the Veteran's symptoms include difficulty in adapting to stressful circumstances such a work, difficulty in establishing and maintaining effective work and social relationships, feelings of detachment, sleep impairment, hypervigilance, irritability, exaggerated startle response, depression, avoidance behaviors, and anxiety.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 9411 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  


ORDER

Entitlement to a 30 percent rating, but no more, for an acquired psychiatric condition, to include posttraumatic stress disorder and depression from May 26, 2010 is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


